United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2738
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Michael Robert Jett,                     *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 22, 1999

                                Filed: January 18, 2000
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Jett pleaded guilty to nine counts of making false statements on firearms
applications, in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2). Over his objection,
the district court1 denied his request for a reduction for acceptance of responsibility,
and sentenced him to 120 months imprisonment and 3 years supervised release. Mr.
Jett appeals, arguing that the court erred in denying the reduction.



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Mr. Jett had the burden to clearly demonstrate acceptance of responsibility
warranting a reduction. See United States v. Thomas, 93 F.3d 479, 489 (8th Cir.
1996). We give great deference to the district court’s determination regarding
acceptance of responsibility, and will reverse only if it is so clearly erroneous as to lack
foundation. See United States v. Morris, 139 F.3d 582, 584 (8th Cir. 1998) (per
curiam). Mr. Jett acknowledged at sentencing that he had “attempted to minimize his
guilt and . . . failed to cooperate in the preparation of the presentence report.” In light
of these admissions, we conclude that the court did not clearly err in denying Mr. Jett
an acceptance-of-responsibility reduction. See United States v. Ngo, 132 F.3d 1231,
1237 (8th Cir. 1997) (affirming denial of reduction where district court found that
defendant had attempted to minimize his involvement).

       Accordingly, we affirm the judgment of the district court.

       James B. Loken, Circuit Judge, concurs in the result.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-